— Order unanimously affirmed, without costs. Memorandum: Petitioner established by clear and convincing evidence that presently and for the foreseeable future respondent has and will continue to suffer from a mental illness which makes her unable to provide adequate care for her child (Matter of Nereida S., 57 NY2d 636, 640, rearg denied 57 NY2d 775). Contrary to respondent’s *622assertion, we find the psychological testimony offered by witnesses for petitioner to be clear, consistent, unequivocal and conclusive as to respondent’s mental illness and ability to parent her child, and she offered no proof to controvert this testimony. (Appeal from order of Monroe County Family Court, Willis, J. — termination of parental rights.) Present— Doerr, J. P., Boomer, Balio, Lawton and Schnepp, JJ.